

117 SRES 255 ATS: Designating May 2021 as “ALS Awareness Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 255IN THE SENATE OF THE UNITED STATESMay 28 (legislative day, May 27), 2021Mr. Coons (for himself and Mr. Braun) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating May 2021 as ALS Awareness Month.Whereas amyotrophic lateral sclerosis (referred to in this preamble as ALS) is a progressive neurodegenerative disease that affects nerve cells in the brain and the spinal cord;Whereas the life expectancy for an individual with ALS is between 2 and 5 years after the date on which the individual receives an ALS diagnosis;Whereas ALS occurs throughout the world with no racial, ethnic, gender, or socioeconomic boundaries;Whereas ALS may affect any individual in any location;Whereas the cause of ALS is unknown in up to 90 percent of cases;Whereas approximately 10 percent of cases have a strong known genetic driver;Whereas, on average, the period between the date on which an individual first experiences symptoms of ALS and the date on which the individual is diagnosed with ALS is more than 1 year;Whereas the onset of ALS often involves muscle weakness or stiffness, and the progression of ALS results in the further weakening, wasting, and paralysis of—(1)the muscles of the limbs and trunk; and(2)the muscles that control vital functions, such as speech, swallowing, and breathing;Whereas ALS can strike individuals of any age, but it predominantly strikes adults;Whereas it is estimated that tens of thousands of individuals in the United States have ALS at any given time;Whereas, based on studies of the population of the United States, slightly more than 5,600 individuals in the United States are diagnosed with ALS each year, and 15 individuals in the United States are diagnosed with ALS each day;Whereas, between 2015 and 2040, the number of ALS cases around the world is expected to increase by nearly 70 percent;Whereas the majority of individuals with ALS die of respiratory failure;Whereas, in the United States, military veterans may be up to twice as likely to be diagnosed with ALS than the general public;Whereas, as of the date of introduction of this resolution, there is no cure for ALS;Whereas the spouses, children, and family members of individuals living with ALS provide support to those individuals with love, day-to-day care, and more; andWhereas an individual with ALS, and the caregivers of such an individual, can be required to bear significant costs for medical care, equipment, and home care services for the individual as the disease progresses: Now, therefore, be it That the Senate—(1)designates May 2021 as ALS Awareness Month;(2)affirms the dedication of the Senate to—(A)ensuring individuals with amyotrophic lateral sclerosis (referred to in this resolving clause as ALS) have access to effective treatments as soon as possible;(B)identifying risk factors and causes of ALS to prevent new cases;(C)empowering individuals with ALS to engage with the world in the way they want;(D)reducing the physical, emotional, and financial burdens of living with ALS; and(E)ensuring all individuals with ALS and their caregivers receive high quality services and supports that benefit them; and(3)commends the dedication of the family members, friends, organizations, volunteers, researchers, and caregivers across the United States that are working to improve the quality and length of life of ALS patients and the development of treatments and cures that reach patients as soon as possible. 